Exhibit 10.12
McKESSON CORPORATION
SEVERANCE POLICY FOR EXECUTIVE EMPLOYEES
Effective January 1, 2009
(Amended and Restated December 29, 2008)

 



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
SEVERANCE POLICY FOR EXECUTIVE EMPLOYEES
Effective January 1, 2009
(Amended and Restated December 29, 2008)
1. ADOPTION AND PURPOSE OF POLICY.
The McKesson Corporation Severance Policy for Executive Employees (the “Policy”)
was adopted effective September 29, 1993 by McKesson to provide a program of
severance payments to certain employees of McKesson and its designated
subsidiaries. The Policy is an employee welfare benefit plan within the meaning
of Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and Section 2510.3-1 of the regulations issued thereunder.
This document constitutes both the plan document and the summary plan
description of the Policy. The plan administrator of the Policy for purposes of
ERISA is McKesson. The Policy was amended and restated effective as of
January 1, 2005, amended and restated on October 24, 2008, effective as of
January 1, 2009 and last amended and restated on December 29, 2008 to read as
set forth herein effective as of January 1, 2009.
2. SEVERANCE BENEFITS.

  (a)   Basic Severance Benefits. In the event that the Company terminates the
employment of a Participant under circumstances that (i) constitute a Separation
from Service for any reason other than Cause and (ii) do not make the
Participant eligible for benefits under the McKesson’s Change in Control Policy
for Selected Executive Employees, that Participant shall be entitled to a
severance payment equal to the lesser of (A) 12 months’ Earnings plus one
additional month for each Year of Service or (B) 24 months’ Earnings. In no
event shall the number of months’ Earnings a Participant is entitled to receive
hereunder exceed the number of months remaining between the date of
Participant’s Separation from Service and the date he or she will attain age 62
(rounded to the next higher whole month).     (b)   Mitigation of Benefits. The
amount of a Participant’s benefits calculated under (a) above shall be reduced
by the amount of compensation, if any, the Participant receives from any
subsequent employer(s) for work performed during a period of time following his
or her Separation from Service equal to the number of months of Earnings the
Participant is entitled to receive.     (c)   Effect on Other Plans. Except as
provided in Section 3 below, nothing in this Policy shall alter or impair any
rights a Participant may have upon Separation from Service under any other plan
or program of the Company.     (d)   No Duplication of Benefits. In no event
shall a Participant be entitled to any benefits under this Policy if his or her
employment with the Company terminates under circumstances that entitle the
Participant to receive severance benefits following a change of control of the
Company pursuant to the McKesson’s

1



--------------------------------------------------------------------------------



 



      Change in Control Policy for Executive Employees or the terms of any
individual written employment or severance agreement; provided, however, to the
extent that the benefits provided in this Policy are greater than the benefits
provided in such written employment agreement, the benefits shall be paid under
this Policy in lieu of the benefits provided in the individual written
employment agreement.

3. FORM OF BENEFIT.
The benefit described in Section 2(a) shall be paid in a number of biweekly
installments equal to the number of months of payments provided in Section 2(a)
divided by twelve (12) and multiplied by twenty-six (26). Such payments shall
commence on the date of the Participant’s Separation from Service; provided,
however, that if the Participant is a Specified Employee on the date of his or
her Separation from Service, any payment or portion of the payment that is
scheduled to be made in the six-month period following the Participant’s
Separation from Service, when considered together with any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A of the Code, would result in the imposition of additional tax
under Section 409A of the Code if paid to the Participant on or within the six
(6) month period following his or her Separation from Service if made in such
six-month period shall be made in the seventh month following the month in which
the Participant’s Separation from Service occurs. Any payment that is subject to
the delay shall include an additional amount representing interest credited at
the rate being credited to accounts under the McKesson’s Deferred Compensation
Administration Plan III during the relevant period of delay and such interest
shall be paid in a lump sum at the same time that the delayed payments are made.
All subsequent payment or benefits will be payable in accordance with the
payment schedule applicable to each such payment or benefits. Each installment
payment provided for in this Policy is a separate “payment” within the meaning
of Treasury Regulation section 1.409A-2(b)(2)(i).
Notwithstanding the foregoing, no payment under this Policy shall be made later
than the last day of the second calendar year following the year in which the
Separation from Service occurs.
4. EFFECT OF DEATH OF EMPLOYEE.
Should a Participant die after Separation from Service and becoming eligible to
receive the benefits provided in Section 2(a), but prior to the payment of the
entire benefit due hereunder, the balance of the benefit payable under the
Policy shall be paid in a lump sum to the Participant’s surviving spouse, or, if
none, to his or her surviving children or, if none, to his or her estate, as
soon as reasonably practicable, but no later than 90 days, after the date of
Participant’s death. If a Participant dies prior to Separation from Service, no
benefits will be paid under this Policy.
5. STOCKHOLDER APPROVAL.
McKesson shall seek approval or ratification of its stockholders at McKesson’s
next annual or special meeting of stockholders for any arrangement whereby the
present value of any Severance Payments for any Participant exceeds 2.99 times
such Participant’s Base Salary and Bonus. This provision will apply to any
arrangement or agreement with a Participant entered into after July

2



--------------------------------------------------------------------------------



 



30, 2003, including extensions, renewals or modifications (other than
modifications based upon subsequent changes in tax law or other legal
requirements) after such date of arrangements or agreements entered into prior
to such date that increase the Severance Payments (other than increases due to
an increase in Base Salary and Bonus) payable to a Participant under such
arrangement or agreement.
6. AMENDMENT AND TERMINATION.
McKesson reserves the right to amend the Policy by action of the Compensation
Committee of the Board; provided, however, that no such action shall have the
effect of decreasing the benefit of a Participant whose Separation from Service
occurred prior to the date of the Board’s or Compensation Committee’s action.
The Board in its discretion may at any time terminate the Policy in accordance
with Treasury Regulation section 1.409A-3(j)(4)(ix).
7. ADMINISTRATION AND FIDUCIARIES.

  (a)   Plan Sponsor and Administrator. McKesson is the “plan sponsor” and the
“Administrator” of the Policy, within the meaning of ERISA.     (b)  
Administrative Responsibilities. McKesson shall be the named fiduciary within
the meaning of ERISA, with the power and sole discretion to determine who is
eligible for benefits under the Policy, to determine the value of benefits paid
in any form other than cash or the present value of any cash or other benefits
paid over time, to interpret the Policy and to prescribe such forms, make such
rules, regulations and computations and prescribe such guidelines as it may
determine are necessary or appropriate for the operation and administration of
the Policy and to change the terms of or rescind such rules, regulations or
guidelines. Such determinations of eligibility, rules, regulations,
interpretations, computations and guidelines shall be conclusive and binding
upon all persons. In administering the Policy, McKesson shall at all times
discharge its duties with respect to the Policy in accordance with the standards
set forth in section 404(a)(1) of ERISA.     (c)   Allocation and Delegation of
Responsibilities. The Compensation Committee may allocate any of McKesson’s
responsibilities for the operation and administration of the Policy among
McKesson’s officers, employees and agents. It may also delegate any of
McKesson’s responsibilities under the Policy by designating, in writing, another
person to carry out such responsibilities.     (d)   No Individual Liability. It
is declared to be the express purpose and intent of McKesson that no individual
liability shall attach to or be incurred by any member of the Board of McKesson,
or by any officer, employee representative or agent of the Company, under, or by
reason of the operation of, the Policy.     (e)   Employer Identification Number
and Policy Number. The employer identification number (EIN) assigned to McKesson
by the Internal Revenue Service is 94-3207296. The plan number (PIN) assigned to
the Policy by McKesson is 552.

3



--------------------------------------------------------------------------------



 



  (f)   Policy Year. All records with respect to the Policy are kept on a
calendar year basis.     (g)   Legal Actions. No lawsuit can be brought to
recover a benefit under the Policy until an individual or his or her
representative has done all of the following: (i) filed a written claim as
required by the Policy, (ii) received a written denial of the claim (or the
claim is deemed denied as described below), (iii) filed a written request for a
review of the denied claim with the Administrator, and (iv) received written
notification that the denial of the claim has been affirmed (or the denial is
deemed to be affirmed as described below).     (h)   Agent for Service of Legal
Process. If an individual wish to take legal action after exhausting the
Policy’s claims and appeal procedures, legal process should be served on: Senior
Vice President, Human Resources, McKesson Corporation, One Post Street, San
Francisco, California 94104. The individual may also serve process on the Policy
by serving the Administrator at the address shown above.     (i)   ERISA Rights.

  (i)   Participant’s are entitled to certain rights and protections under Title
I of ERISA.     (ii)   Participant’s may examine without charge all official
Policy documents during business hours in the McKesson Benefits Department.
These documents include the legal texts of the plans, Policy descriptions and
annual reports that McKesson files with the U.S. Department of Labor.     (iii)
  Participant’s may also obtain a copy of any of these documents by writing to
the Administrator, and may be charged a reasonable fee for copies.     (iv)  
Participant’s have the right to receive a summary of the Policy’s annual
financial report. The Administrator is required by law to furnish each
Participant with a copy of this summary annual report.     (v)   Questions about
this Policy should be directed to the Administrator. Participant’s that have any
questions about this statement or about his or her rights under ERISA, or if he
or she needs assistance in obtaining documents from the Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory, or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. Participants may also obtain certain publications about
their rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

4



--------------------------------------------------------------------------------



 



  (vi)   No right to a benefit under the Policy shall depend (or shall be deemed
to depend) upon whether a Participant retires or elects to receive retirement
benefits under the terms of any employee pension benefit plan.     (vii)   The
Policy shall contain no terms or provisions except those set forth herein, or as
hereafter amended in accordance with the provisions of Section 6. If any
description made in any other document is deemed to be in conflict with any
provision of the Policy, the provisions of the Policy shall control.

8. CLAIMS AND APPEAL PROCEDURES

  (a)   Informal Resolution of Questions. Any Participant who has questions or
concerns about his or her benefits under the Policy is encouraged to communicate
with the Human Resources Department of McKesson. If this discussion does not
give the Participant satisfactory results, a formal claim for benefits may be
made in accordance with the procedures of this Section 8.     (b)   Formal
Benefits Claim—Review by Executive Vice President, Human Resources. A
Participant may make a written request for review of any matter concerning his
or her benefits under this Policy. The claim must be addressed to the Executive
Vice President, Human Resources, McKesson Corporation, One Post Street, San
Francisco, California 94104. The Executive Vice President, Human Resources or
his or her delegate (“Executive Vice President”) shall decide the action to be
taken with respect to any such request and may require additional information if
necessary to process the request. The Executive Vice President shall review the
request and shall issue his or her decision, in writing, no later than 90 days
after the date the request is received, unless the circumstances require an
extension of time. If such an extension is required, written notice of the
extension shall be furnished to the person making the request within the initial
90-day period, and the notice shall state the circumstances requiring the
extension and the date by which the Executive Vice President expects to reach a
decision on the request. In no event shall the extension exceed a period of 90
days from the end of the initial period. Any claim under this Policy must be
brought within two years of the date the events giving rise to the claim first
occurred.     (c)   Notice of Denied Request. If the Executive Vice President
denies a request in whole or in part, he or she shall provide the person making
the request with written notice of the denial within the period specified in
Section 8(b). The notice shall set forth the specific reason for the denial,
reference to the specific Policy provisions upon which the denial is based, a
description of any additional material or information necessary to perfect the
request, an explanation of why such information is required, and an explanation
of the Policy’s appeal procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

5



--------------------------------------------------------------------------------



 



  (d)   Appeal to Executive Vice President.         A person whose request has
been denied in whole or in part (or such person’s authorized representative) may
file an appeal of the decision in writing with the Executive Vice President
within 60 days of receipt of the notification of denial. The appeal must be
addressed to: Executive Vice President, Human Resources, McKesson Corporation,
One Post Street, San Francisco, California 94104. The Executive Vice President,
for good cause shown, may extend the period during which the appeal may be filed
for another 60 days. The appellant and/or his or her authorized representative
shall be permitted to submit written comments, documents, records and other
information relating to the claim for benefits. Upon request and free of charge,
the applicant should be provided reasonable access to and copies of, all
documents, records or other information relevant to the appellant’s claim.      
  The Executive Vice President’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Policy
cited in the original denial of the claim.         The Executive Vice President
shall issue a written decision within a reasonable period of time but not later
than 60 days after receipt of the appeal, unless special circumstances require
an extension of time for processing, in which case the written decision shall be
issued as soon as possible, but not later than 120 days after receipt of an
appeal. If such an extension is required, written notice shall be furnished to
the appellant within the initial 60-day period. This notice shall state the
circumstances requiring the extension and the date by which the Executive Vice
President expects to reach a decision on the appeal.         If the decision on
the appeal denies the claim in whole or in part written notice shall be
furnished to the appellant. Such notice shall state the reason(s) for the
denial, including references to specific Policy provisions upon which the denial
was based. The notice shall state that the appellant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits.
The notice shall describe any voluntary appeal procedures offered by the Policy
and the appellant’s right to obtain the information about such procedures. The
notice shall also include a statement of the appellant’s right to bring an
action under Section 502(a) of ERISA.         The decision of the Executive Vice
President on the appeal shall be final, conclusive and binding upon all persons
and shall be given the maximum possible deference allowed by law.

6



--------------------------------------------------------------------------------



 



  (e)   Exhaustion of Remedies. No legal or equitable action for benefits under
the Policy shall be brought unless and until the claimant has submitted a
written claim for benefits in accordance with Section 8(b), has been notified
that the claim is denied in accordance with Section 8(c), has filed a written
request for a review of the claim in accordance with Section 8(d), and has been
notified in writing that the Executive Vice President has affirmed the denial of
the claim in accordance with Section 8(d).

9. GENERAL PROVISIONS.

  (a)   Basis of Payments to and from Policy. All benefits under the Policy
shall be paid by McKesson. The Policy shall be unfunded and benefits hereunder
shall be paid only from the general assets of McKesson. Nothing contained in the
Policy shall be deemed to create a trust of any kind for the benefit of any
employee, or create any fiduciary relationship between the Company and any
employee with respect to any assets of the Company. McKesson is under no
obligation to fund the benefits provided herein prior to payment, although it
may do so if it chooses. Any assets which McKesson chooses to use for advance
funding shall not cause the Policy to be a funded plan within the meaning of
ERISA.     (b)   No Employment Rights. Nothing in the Policy shall be deemed to
give any individual the right to remain in the employ of the Company or a
subsidiary or to limit in any way the right of the Company or a subsidiary to
discharge, demote, reclassify, transfer, relocate an individual or terminate an
individual’s employment at any time and for any reason, which right is hereby
reserved.     (c)   Non-alienation of Benefits. No benefit payable under the
Policy shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to do shall be void.     (d)  
Legal Construction. The Policy shall be governed and interpreted in accordance
with ERISA.     (e)   Section 409A. Notwithstanding any other provision of this
Policy, McKesson shall administer and construe this Policy in accordance with
Section 409A of the Code, the regulations promulgated thereunder, and any other
published interpretive authority, as issued or amended from time to time.
McKesson shall have the authority to delay the payment of any amounts under this
Policy to the extent it deems necessary or appropriate to comply with
Section 409A of the Code.

10. DEFINITIONS.
Whenever used and capitalized in the text of the Policy, the following terms
shall have the meaning set forth below:

  (a)   “Administrator” shall mean the person specified in Section 7.

7



--------------------------------------------------------------------------------



 



  (b)   “Base Salary and Bonus” means the Participant’s annual base salary as in
effect immediately prior to the date of such Participant’s termination and the
target bonus for such Participant for the fiscal year in which such
Participant’s Separation from Service occurs, in each case inclusive of any
amounts deferred by the intended recipient.     (c)   “Board” shall mean the
Board of Directors of McKesson.     (d)   “Cause” means negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer, is injurious to the Employer, its employees or its customers. No act,
or failure to act, on the part of the Participant shall be considered “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that the Participant’s action or omission was in the
best interest of the Employer.     (e)   “Code” means the Internal Revenue Code
of 1986, as amended.     (f)   “Company” means McKesson and any affiliate that
would be considered a service recipient for purposes of Treasury Regulation
section 1.409A-1(g).     (g)   “Earnings” means a Participant’s monthly base
salary.     (h)   “Employer” means McKesson and any other affiliate that would
be considered a service recipient or employer for purposes of Treasury
Regulation section 1.409A-1(h)(3).     (i)   “Identification Date” means each
December 31.     (j)   “McKesson” means McKesson Corporation, a Delaware
corporation.     (k)   “Participant” means (i) an individual who is designated
to be eligible to participate in the Policy by the Compensation Committee of the
Board of McKesson and (ii) whose employment is terminated under circumstances
that render him or her eligible for the benefits described in Section 2 of the
Policy.     (l)   “Severance Payments” means (i) lump-sum cash payments
(including payments in lieu of medical and other benefits), (ii) the estimated
present value of periodic cash payments under previously established bonus,
retirement, deferred compensation, or other Company benefit plans, (iii) fringe
benefits other than those provided under Company programs or arrangements
applicable to one or more groups of employees in addition to Participants, and
(iv) consulting fees (including reimbursable expenses) other than reasonable
fees and expenses for bona fide services provided to the Company after
termination, paid or payable by the Company to a Participant pursuant to this
Policy or otherwise upon a termination by the Company of employment of such
Participant at any time other than within two years following a Change in
Control, excluding Vested, Accrued or Appropriate Benefits.

8



--------------------------------------------------------------------------------



 



  (m)   “Separate from Service” or “Separation from Service” means termination
of employment with the Employer, except in the event of death. A Participant
shall be deemed to have had a Separation from Service if the Participant’s
service with the Employer is reduced to an annual rate that is equal to or less
than twenty percent of the services rendered, on average, during the immediately
preceding three years of service with the Employer (or if providing service to
the Employer less than three years, such lesser period).     (n)   “Specified
Employee” means a Participant who, on an Identification Date, is:

  (i)   An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of any Identification Date;     (ii)   A five percent owner of the Company;
or     (iii)   A one percent owner of the Company having annual compensation
from the Company of more than $150,000.

      For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(11)(ii) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Policy during the period beginning on the first
April 1 following the Identification Date and ending on the next March 31.    
(o)   “Vested, Accrued or Appropriate Benefits” means any benefits paid or
payable by the Company to a Participant upon a termination by the Company of
employment of such Participant at any time other than within two years following
a Change in Control that are (i) earned, accrued, deferred or otherwise received
for employment services rendered through the date of Separation from Service
pursuant to bonus, retirement, deferred compensation, or other Company benefit
plans, (ii) approved under the terms of bonus, retirement, deferred
compensation, or other Company benefit plans existing at the time of such
termination at the reasonable discretion of the Compensation Committee taking
into consideration the age, length of service and other circumstances of such
termination, (iii) payments or benefits required to be provided by law, and (iv)
benefits and perquisites provided by the Company under plans, programs or
arrangements of the Company applicable to one or more groups of employees in
addition to Participants. For the avoidance of doubt, Vested, Accrued or
Appropriate Benefits shall not include benefits payable pursuant to this Policy.
    (p)   “Year of Service” means a period of 365 aggregate days of employment
(including holidays, weekends and other non-working days), computed beginning on
the Participant’s employment commencement date. However, if the Participant has
not completed a Year of Service on the first anniversary of his employment
commencement date, he or she shall complete a Year of Service on the date of

9



--------------------------------------------------------------------------------



 



      completion of 365 aggregate days of Service. If a Participant has at any
time completed at least one Year of Service, he or she shall always be given
credit for completed Years of Service. However, a Participant who has five or
more consecutive Breaks in Service, as defined in the McKesson Profit-Sharing
Investment Plan, as amended from time to time, shall be given such credit only
upon providing reasonable evidence to the Company of his or her previous
completion of such service.

11. EXECUTION
This Amended and Restated Severance Policy for Executive Employees was adopted
on December 29, 2008, effective as of January 1, 2009.
McKESSON CORPORATION
By /s/ Laureen E. Seeger                              
Laureen E. Seeger
Executive Vice President and General Counsel

10